DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 5 is objected to because of the following informalities: 
The first paragraph and third paragraph include the same structural recitations describing the plug.  One of the paragraphs should be removed.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gauss 9,291,292.
In regard to claim 1, Gauss discloses a fluid transfer connector plug comprising:
a plug body (see figs. 3 and 6C) having a proximal end 110 and a distal end (portion of 110 inserted into 310), the proximal end allowing a hose to be fixed thereto (via threads on 110), 
a ring body 315 on an outer periphery of the plug body, the ring body being rotatable relative to the plug body (see fig. 6c where ring body 410 is shown as being separate piece from 105); and
two or more keys 335a-c on the ring body 315, wherein the ring body is configured to be attached to a rear part 145 of the plug body 105 (see fig. 6c), the rear part being closer to the proximal end of the plug body than the distal end of the plug body which is inserted into an insertion port of the socket in a state where the plug body is connected to the socket (see fig. 6c where flange 145 is closer to the end surface of the bottom of 105 than the top end surface of 105).
In regard to claim 2, further comprising a main key 335c, the main key having a larger width in the rotational direction of the ring body than a width of each of the other keys 335a , 335b in the rotational direction of the ring body.
In regard to claim 3, wherein the socket 310 is connected with the fluid transfer connector plug according to claim 1, and the socket comprises key grooves 360a-c corresponding to the keys of the plug.
In regard to claim 4, Gauss discloses a fluid transfer connector, comprising: 
a fluid transfer connector plug 110, comprising:
a plug body 110 having a proximal end and a distal end, the proximal end allowing a hose to be fixed thereto (via threads on 110), the distal end being removably connected to a fluid transfer connector socket 310, the plug body including a fluid channel communicating with the hose;

two or more keys 335a-c the ring body; and a fluid transfer connector socket, wherein:
the fluid transfer connector socket is configured to be connected with the fluid transfer connector plug; and
the fluid transfer connector socket 310 comprises key grooves 360a-c corresponding to the keys of the plug.
In regard to claim 5, Gauss discloses a method for connecting a fluid transfer connector including a fluid transfer connector plug and a fluid transfer connector socket the plug comprising: 
A plug body 110 including a proximal end 110 and a distal end, the proximal end allowing a hose to be fixed thereto, the distal end being removably connected to the socket t310 he plug body including a fluid channel communicating with the hose: a ring body 315 on an outer periphery of the plug body, the ring body 315 being rotatable relative to the plug body 110 (see fig. 6c where flange 145 is closer to the end surface of the bottom of 105 than the top end surface of 105): 
and two or more keys 335a-c on the ring body, the socket comprising key grooves 360a-c or corresponding to the keys the plug, the method comprising:

connecting a fluid transfer connector the plug to a fluid transfer connector the socket in a state where the distal end of the plug body is inserted into the insertion port of the socket, the plug comprising: a plug body including a proximal end and a distal end, the proximal end allowing a hose to be fixed thereto, the distal end being removably connected to the socket, the plug body including a fluid channel communicating with the hose; a ring body on an outer periphery of the plug body, the ring body being rotatable relative to the plug body; and two or more keys or two or more key grooves on the ring body, the socket comprising key grooves or keys respectively corresponding to the keys or the key grooves of the plug,
wherein the connecting the plug to the socket is performed after engaging the keys or the key grooves of the plug with the key grooves or the keys of the socket by rotating the ring body, and
wherein the ring body is configured to be attached to a rear part of the plug body,
the rear part being closer the proximal end of the plug body than the distal end of the plug
body (see fig. 6c where flange 145 is closer to the end surface of the bottom of 105 than the top end surface of 105).
In regard to claim 6, wherein the plug comprises a main key 335c, the main key having a larger width in the rotational direction of the ring body than a width of each of the keys 335a-b in the rotational direction of the ring body,
the socket comprises a main key groove 360c corresponding to the main key 335c of the plug, and
the connecting the plug to the socket is performed after rotating the ring body such that the main key of the plug is positioned at a vertically upper position.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. BOCHNA whose telephone number is (571)272-7078.  The examiner can normally be reached on Monday-Friday 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID BOCHNA/Primary Examiner, Art Unit 3679